Per Curiam: Only two reasons are urged for reversing this judgment. One is, that the court should not have permitted an additional plea to be filed after the case was remanded from this court. The second is, that the notice to the plaintiff’s attorney to produce the notice formerly served upon his client was not sufficient. In regard to the first point, we need only say that the filing the plea was matter of discretion with the court; and as to the second, the proof of the contents of the original notice was admissible without a notice to produce it. Notice to produce a notice is not necessary. Phillips on Ev. 544. If it were, we think the notice in this case sufficient. The judgment of the court below is affirmed. Judgment affirmed.